ACCORD DE CONFIDENTIALITE
RELATIF AUX ECHANGES D'INFORMATIONS
ET A L’ACCES AU PERIMETRE MINIER RAMBI

LE PRESENT ACCORD DE CONFIDENTIALITE EST CONCLU A KINSHASA LE 20 JUIN 2011,
ENTRE :

LA SOCIETE MINIERE DE KILO-MOTO, société par actions à responsabilité limitée de droit
congolais, en sigle « SOKIMO SARL », née de la transformation de l'Entreprise Publique « OFFICE
DES MINES D’OR DE KILO MOTO », dont les Statuts ont été authentifiés suivant l'Acte Notarié n°
0917/2010 établi en date du 23 décembre 2010 par Monsieur Vincent MOYA KILIMA, Directeur-Chef
de Services de Chancellerie & Contentieux a.i du Ministère de la Justice et Droits Humains à
KINSHASA/GOMEBE, et enregistrés sous le numéro 917 à 920 Volume VII, immatriculée au Nouveau
Registre du Commerce de la Ville de BUNIA sous le numéro NRC 2097, ayant son siège social à
BUNIA, District de l'ITURI, Province Orientale, et son siège administratif à Kinshasa, au numéro 15 de
l'avenue des Sénégalais, dans la commune de la Gombe, ci-représentée par son Administrateur-
Directeur Général, Monsieur Willy BAFOA LIFETA, nommé aux termes de l'Ordonnance
présidentielle n°08/0047/2008 du 12 janvier 2008 portant nomination des Membres des Conseils
d'Administration des Entreprises Publiques, dûment habilité, ci-après dénommé « SOKIMO », d'une
part,

ET

La Société ULINZI GOLDMINES SPRL, en sigle « UGM », société de droit congolais, inscrite au
Nouveau Registre de Commerce de la Ville de KINSHASA sous le numéro KG/10663/M dont le
siège social est établi à KINSHASA, Immeuble La RWINDI, Appartement 15, Boulevard du 30 Juin,
n° 11.550, dans la commune de la GOMBE, ci-représentée par son Directeur Général, Monsieur
Lucien ILUNGA MBIDI KILUWE, ci-après dénommé « ULINZI », d'autre part ;

IL À ETE PREALABLEMENT EXPOSE QUE :

1... SOKIMO est titulaire des droits miniers constatés par les Permis d'Exploitation numéros 5080,
5082, 5083 et 5084, couverts par les Arrêtés Ministériels
n°3313/CAB.MIN/MINES/01/2007,n°3315/CAB.MIN/MINES/01/2007,n°3316/CAB.MIN/MINES/01/
2007, n°3317/CAB.MIN/MINES/01/2007, tous pris en date du 31 décembre 2007, le Permis
d'Exploitation n° 5086 couvert par l'Arrêté Ministériel n°0311/CAB.MIN/MINES/01/2008 du 04 juin
2008 et le Permis d'Exploitation n° 5087 couvert par l'Arrêté  Ministériel
n°3318/CAB.MIN/MINES/01/2007 du 31 décembre 2007, portant transformation et mise en
conformité de la Concession n° 38 en Permis d'Exploitation au nom de SOKIMO SARL, en
conformité avec les dispositions de l’article 339 du Code Minier et 589 du Règlement Minier
congolais.

2. Ces différents permis lui confèrent le droit exclusif d'effectuer, à l'intérieur des périmètres sur
lesquels ils portent et pendant la durée de leur validité, les travaux de prospection, de recherches
et d'exploitation de l'or et le cas échéant, des substances associées ou non associées s’il en
demande l'extension.

3 Depuis plusieurs années, SOKIMO a décidé de relancer les activités de prospection, de
recherche et d'exploitation des gisements aurifères dans ses concessions, mais il ne dispose pas
encore de moyens financiers nécessaires pour les réaliser. A cet effet, SOKIMO a résolu de faire
appel à des capitaux privés grâce à la création de joint-ventures avec des partenaires miniers
disposant d'un crédit d'honorabilité, de garanties financières et d'une expertise technique
suffisante.

Page 1 sur 8

4. Dans ce cadre, ULINZI a saisi SOKIMO d'une demande de partenariat pour le développement
d'un projet minier dans les concessions minières de SOKIMO, situées dans le Territoire de
WATSA, District du Haut-Uélé, dans la Province Orientale en République Démocratique du
Congo.

5. A l'issue des échanges et réunions de travail entre les deux parties, ULINZI a confirmé à
SOKIMO son intention de nouer un partenariat pour le développement d'un projet minier dans le
périmètre minier dénommé RAMBI, étant donné que ledit périmètre offre des opportunités de
découverte des gisements économiquement exploitables.

6. A la suite de cela, les deux parties ont convenu de procéder, au stade actuel, à des échanges
d'informations relatives au périmètre minier retenu, et de consacrer leur intention commune dans
un Accord formel devant permettre à ULINZI, d'avoir accès aux informations techniques et
géologiques disponibles relatives au périmètre minier retenu, dont les termes et conditions
suivent.

DE CE QUI PRECEDE, IL À ETE CONVENU ET ARRETE CE QUI SUIT

Article 1°" : OBJET DE L’ACCORD

Le présent Accord a pour objet de définir les règles devant régir les rapports entre SOKIMO et ULINZI,
en ce qui concerne principalement:

Les échanges d'informations générales, géologiques, minéralogiques et autres données
disponibles relatives au périmètre minier dénommé « RAMBI » ;

- Le droit d'accès au périmètre minier retenu, reconnu à ULINZI pour la visite des lieux, la
collecte des informations et l'exécution des travaux d'exploration préliminaires.

- Les principes de base qui devront régir les rapports entre les parties lors de la mise en place
du partenariat.

Article 2 : INFORMATIONS ET ACTIONS

2.1. Les informations dont question concernent essentiellement les données géologiques du
périmètre minier dénommé « RAMBI » constitué par les Permis d'Exploitation numéros n° 5080,
5082, 5083, 5084, 5086 et 5087, périmètre situé dans le Territoire de WATSA, District du Haut-
Uélé, dans la Province Orientale.

2.2. Les parties conviennent que les différentes actions à entreprendre, ainsi que le chronogramme
de toutes les activités à réaliser dans le cadre du présent Accord, seront déterminés de
commun accord dans un document distinct dans les trente (30) jours qui suivent la signature du
présent Accord.

23. Dans l'exécution des activités retenues dans le cadre du présent Accord, les parties agiront, en
toutes circonstances, dans le strict respect du Code Minier, ainsi que de l'ensemble des
prescriptions légales et règlementaires relatives au respect de l'environnement, prévues et
consacrées par la législation de la République Démocratique du Congo.

Article 3: ZONE DU PROJET

Le présent Accord concerne exclusivement le périmètre minier dénommé RAMBI situé dans le
Territoire de WATSA, District du Haut-Uélé dans la Province Orientale de la République Démocratique
du Congo. Ledit périmètre est couvert par les Permis d'Exploitation numéros n° 5080, 5082, 5083,
5084, 5086 et 5087. Les coordonnées géographiques, la superficie et le nombre de carrés miniers
constituant ledit périmètre sont repris dans l'Annexe Il au présent Accord.

Le / Page 2 sur 8&
Article 4 : DUREE DE L'ACCORD

41.

42.

43.

44.

Le présent Accord est conclu pour une durée de DOUZE (12) mois prenant cours à la date de
sa signature par les deux parties, renouvelable si les circonstances particulières le requièrent,
sans paiement d'indemnité supplémentaire ou additionnelle de la part d'ULINZI.

En cas de survenance d'un cas de force majeure, les obligations de l'une ou l'autre partie en
vertu du présent Accord seront suspendues, pendant la période où la partie concernée sera
empêchée, retardée ou entravée en tout ou en partie dans l'exécution des obligations faisant
objet des présentes.

Le cas de force majeure évoquée par l'une des parties doit être signifié immédiatement ou dans
les SIX (6) jours de sa survenance à l'autre partie par voie de lettre missive contre accusé de
réception. L'excuse pour cause de force majeure peut être admise pour les manquements aux
seules obligations qui n'ont pas pu être exécutées en raison de la survenance de cet
événement.

Toutefois, si le délai de DOUZE (12) mois imparti pour effectuer les travaux de recherches ne
s'avère pas suffisant, ULINZI disposera d'un délai supplémentaire de SIX (6) mois pour finaliser
lesdits travaux.

Atticle 5 : OBLIGATIONS DES PARTIES

5.1. : POUR SOKIMO

5.1.1.

Dans le cadre du présent Accord, SOKIMO s'engage principalement à fournir à ULINZI, toutes
les informations géologiques disponibles ou en sa possession relatives au périmètre miniers
retenu, ainsi que le droit d'accès dans le périmètre retenu.

SOKIMO atteste et garantit qu'il est le seul et unique titulaire des droits miniers relatifs aux
sites retenus et qu'il a la pleine capacité pour conclure le présent Accord.

SOKIMO garantit à ULINZI, l'accès libre et sans restriction dans les périmètres miniers
retenus et s'engage à lui apporter certaines facilités d'ordre logistique et sécuritaire, selon
disponibilités.

5.2. : POUR ULINZI

5.2.1

5.22.

5.2.3.

Dans le cadre du présent Accord, ULINZI s'engage à verser à SOKIMO la somme USD
35.000 (Trente-cinq mille dollars Américains) à titre d'indemnité forfaitaire, en contrepartie de
la jouissance des informations à fournir et des droits d'accès dans les sites retenus.

Cette indemnité n'est pas remboursable. Les deux parties conviennent que le versement de
cette indemnité se fera dans les sept (7) jours qui suivent la signature du présent Accord.

Cette indemnité n'est pas à confondre avec les divers frais à engager par ULINZI dans le
cadre du présent Accord, en ce qui notamment les frais de voyage, des visites sur les sites,
les frais de prospection préliminaire.

ULINZI s'engage également à prendre en charge le paiement des droits superficiaires sur les
Permis d'Exploitation couvrant le Périmètre du projet commun, pendant toute la durée du
présent Accord.

Les parties conviennent que tous les frais inhérents aux activités et travaux à réaliser dans le
cadre du présent Accord, sont à la charge exclusive d'ULINZI.

\ : Page 3 sur8
Article 6 : CONFIDENTIALITE

6.1. Tous documents, informations et renseignements fournis par SOKIMO à ULINZI ou obtenus
par lui en exécution du présent Accord seront considérés comme confidentiels et ne pourront
faire l'objet d'aucune communication, divulgation, ou consultation par des tiers, sans l'accord
écrit préalable de la partie SOKIMO.

62. Les parties conviennent que toutes les informations récoltées dans le cadre du présent Accord
sont de droit propriété de SOKIMO.

6.3. A cet effet, ULINZI s'engage à traiter et à garder de manière confidentielle toutes ces
informations, pendant et après l'exécution du présent Accord. Ces informations ne peuvent
être traitées que par des personnes habilitées à cet effet dans le cadre de leurs attributions et
tenues à garder le secret professionnel.

6.4. Cette obligation de confidentialité pourra néanmoins être levée en cas de contraintes ou sur
réquisition des autorités compétentes. Dans ce cas, ULINZI s'engage à notifier par écrit cette
situation à SOKIMO, en précisant les circonstances et les motifs donnant lieu à la divulgation
et à prendre toutes les dispositions raisonnables pour limiter celle-ci.

Article 7 : DES MODIFICATIONS

Les parties conviennent que toutes les modifications ou révisions du présent Accord seront négociées
et constatées par écrit dans un Avenant signé par les deux parties qui en fera partie intégrante.

Article 8 : DES NOTIFICATIONS

Pour l'exécution des clauses du présent Accord et de leurs suites, les parties conviennent que toutes
les communications ou notifications prévues dans le cadre de cet Accord seront faites par lettre
recommandée avec accusé de réception, aux adresses ci-après indiquées :

Pour SOKIMO SARL: SOCIETE MINIÈRE DE KILO-MOTO
A l'attention de l'Administrateur-Directeur Général
15, avenue des Sénégalais, KINSHASA/GOMBE
B.P. 8498 KINSHASA |

E-mail : kilomoto okimo@yahoo.fr
REPUBLIQUE DEMOCRATIQUE DU CONGO

Pour ULINZI : SOCIETE ULINZI GOLDMINES SPRL
A l'attention de Monsieur le Directeur Général
Immeuble la RWINDI, Appartement 15
41550, Boulevard du 30 Juin
À KINSHASA/IGOMBE
REPUBLIQUE DEMOCRATIQUE DU CONGO

Article 9 : DE LA LANGUE DE TRAVAIL

Les parties conviennent que le Français est la langue officielle du présent Accord. Toute la
documentation y relative sera rédigée en langue française

Article 10 : DES DISPOSITIONS PARTICULIÈRES

10.1. _Les parties conviennent de se rencontrer dans les quinze (15) jours qui précèdent l'expiration
de la durée du présent Accord, pour évaluer l'état d'avancement des travaux de recherches et
déterminer le cadre légal et conventionnel devant régir la poursuite de leur coopération ou
relation d'affaires.

10.2.  ULINZI, communiquera à SOKIMO par lettre missive contre accusé de réception, sa position

quant à la conclusion ou non d'un partenariat dans un délai de trente jours (30) au plus tard, à
compter de l'expiration de la durée du présent Accord.

W\ Page 4 sur 8
10.3.

10.4.

10.5.

10.6.

10.7.

SOKIMO bénéficiera d'un délai de quinze (15) jours à compter de la réception de la
notification d'ULINZI pour prendre acte de ladite décision et cela par lettre missive contre
accusé de réception.

Dans l'hypothèse où ULINZI décide de poursuivre le partenariat, et après que SOKIMO ait pris
acte de ladite décision, les parties s'engagent à entamer les négociations relatives à la
conclusion d'un Accord final de partenariat en vue du développement d'un projet minier dans
le périmètre minier retenu, et ce conformément au processus légal prévu en cette matière,
dans le respect des dispositions du Code et du Règlement miniers.

Le présent Protocole Accord ou tout droit ou obligation en découlant ne pourra être cédé par
ULINZI, sans l'accord préalable et écrit de SOKIMO.

SOKIMO s'engage à ne pas conclure d’autres Accords ou contrats sur le périmètre visé par le
présent Accord.

Les parties conviennent d'exécuter de bonne foi toutes leurs obligations nées du présent
Accord, dans un climat de confiance réciproque et de joindre leurs efforts en vue de
l'aboutissement heureux du présent partenariat dans les meilleurs délais.

ARTICLE 11 : CRÉATION DE LA SOCIÉTÉ COMMUNE (JOINT-VENTURE)

11.1.

En cas de découverte d'un ou des gisements économiquement exploitables dans le Périmètre
du projet, les deux parties SOKIMO et ULINZI conviennent de se rencontrer pour la création
d’une société commune (joint-venture) pour l'exploitation industrielle dudit ou desdits gisements
et à laquelle seront cédés les Permis d'Exploitation couvrant le Périmètre du projet

. Dans ce cadre, les parties conviennent de négocier et de signer préalablement un Contrat

d'Association ou de Joint-venture relatif à la constitution de la société commune, qui définira les
conditions d'organisation et de fonctionnement de ladite société, ainsi que les droits et
obligations des parties dans la société commune.

.… Lors de la constitution de la société commune, l'Amodiataire payera au profit du Trésor Public et

de SOKIMO un montant au titre de pas de porte pour l'ensemble des Permis d'Exploitation
constituant le périmètre du projet commun. Ce montant, à convenir de commun accord des
parties, est payable après la constitution de la société commune (joint venture) et le transfert en
sa faveur de tous les titres miniers couvrant le Périmètre du projet commun.

. Les parties conviennent de déployer le maximum d'efforts pour négocier et signer le contrat

d'Amodiation ou un Contrat d’Association (Joint-venture) dans les douze (12) mois qui suivent
l'expiration du présent Accord.

… Aux termes d'un Protocole où Arrangement particulier à négocier et à conclure par les parties

lors de la conclusion d'un Contrat d'Amodiation ou Contrat d'Association (Joint-venture) selon le
cas, ULINZI s'engage d'ores et déjà à certaines obligations en faveur de SOKIMO axée autour
des volets ci-après:

Le paiement de loyers d'amodiation ou d’une rente pour la jouissance des titres miniers
couvrant le périmètre du projet ;

Une assistance technique et financière afin de maintenir SOKIMO comme opérateur minier
dans la région ;

Un prêt pour le paiement des arriérés échus des droits superficiaires sur les Permis
d'Exploitation couvrant le Périmètre du projet commun.

Article 12 : LOI APPLICABLE

Les parties conviennent que la validité, l'interprétation et l'exécution du présent Accord sont régies par
les lois en vigueur en République Démocratique du Congo.

Page 5 sur8
Article 13 : REGLEMENT DE DIFFERENDS

13.1. Tous différends ou litiges résultant de l'interprétation et/ou de l'exécution du présent Accord
seront préalablement réglés à l'amiable.

13.2. A défaut d'un règlement à l'amiable, les parties conviennent de soumettre à la procédure
d'arbitrage tous différends ou litiges découlant du présent Accord.

Article 14 : ENTREE EN VIGUEUR
Le présent Accord entre en vigueur à la date de sa signature par les deux parties

Fait à KINSHASA, le 20 juin 2011, en deux (2) originaux, dont chaque partie reconnait avoir reçu un
exemplaire dûment signé.

POUR LA SOCIETE MINIÈRE DE KILO-MOTO

BAFOA LIFETA
Ministrateur Directeur Général

POUR LA SOCIETE ULINZI GOLDMINES SPRL

\N

EN
Lucien ILUNGA MBIDI KILUWE
Directeur Général
ANNEXE A

Page 6 sur 8
ANNEXE A

REFERENCES DES PERMIS D'EXPLOITATION
RELATIFS AU PERIMETRE RAMBI

Arrêté Ministériel n°3313/CAB.MIN/MINES/01/2007 du 31 décembre

5080
2007

5082 Arrêté Ministériel n°3315/CAB.MIN/MINES/01/2007 du 31 décembre
2007

5083 Arrêté Ministériel n°3316/CAB.MIN/MINES/01/2007 du 31 décembre
2007

5084 Arrêté Ministériel n°3317/CAB.MIN/MINES/01/2007 du 31 décembre
2007

5086 Arrêté Ministériel n°0311/CAB.MIN/MINES/01/2008 du 04 juin 2008

5087 Arrêté Ministériel n°3318/CAB.MIN/MINES/01/2007 du 31 décembre

2007

Page 7 sur8
ANNEXE B

CARTES ET COORDONNEES GEOGRAPHIQUES
DU PERIMETRE RAMBI

Page 8 sur 8
